Citation Nr: 1140942	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO. 04-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to a service connected bilateral knee disability. 

2. Entitlement to service connection for a genitourinary disability, claimed as a neurogenic bladder, to include as secondary to a service connected bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. The Veteran moved and his claims file was subsequently transferred to the VA RO in St. Petersburg, Florida. 

The Veteran testified at a hearing in support of his claims in March 2008 before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2010). 

In May 2008, the Board remanded this case to the RO via the Appeals Management Center ("AMC") so that further attempts to obtain all of the Veteran's service treatment records ("STRs") could be made and so his claims could be considered under additional theories of entitlement to service connection. 

The issues of entitlement to Dependents' Educational Assistance benefits and a bilateral hip condition were raised at the Veteran's March 2008 hearing, but they have not been adjudicated by the Agency of Original Jurisdiction ("AOJ"). Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the AMC, in Washington, DC. VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issues on appeal. The following further development is required. 

Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data." Nieves-Rodriguez , 22 Vet. App. at 302. 

With regard to the Veteran's back claim, in July 2004 he was afforded a VA spine examination. The examiner concluded that the Veteran's low back disability was not caused by his service connected bilateral knee disability. No rationale was provided for the opinion, which renders it inadequate. Nieves-Rodriguez, 22 Vet. App. at 304. 

In September 2010, a second VA examination was provided. However, the examiner did not render an etiology opinion regarding the Veteran's low back disability. As a result, there is no examination with an adequate etiology opinion of record and a remand is necessary to obtain an addendum to the September 2010 examination or a new examination. Barr, 21 Vet. App. at 311. 

With regard to the Veteran's neurogenic bladder claim, he was afforded a VA genitourinary examination in September 2010. The examiner opined that the claimed condition was not related to the Veteran's service connected bilateral knee disability because according to medical literature, chondromalacia patella is a localized process that involves only pathological changes to the patella. It is not a process that affects other parts of the body, including the genitourinary system. The examiner's opinion is supported by a rationale and is adequate for adjudication purposes. Nieves-Rodriguez, 22 Vet. App. at 304. 

However, the examiner did not address the theory of direct service connection for the genitourinary condition. At his March 2008 hearing, the Veteran testified that his urinary problems began after he fell during basic training. VA's duty to assist attaches to the investigation of all possible in service causes of a disability. Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006). Therefore, the claim must be remanded for an addendum opinion or a new medical examination as the September 2919 VA medical examination was inadequate. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the September 2010 spine examination to render an addendum opinion. If that examiner is no longer available, schedule the Veteran for a new VA spine examination with an appropriate clinician. The purpose of the examination or addendum opinion is to determine whether the Veteran has a low back disability that had its onset or was aggravated during active service, or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service, or was caused by his service connected bilateral knee disability. The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's November 1984 separation examination.

ii) The reports of the Veteran's July 2004 and September 2010 spine examinations.

iii) The Veteran's March 2008 hearing testimony, during which he stated that he hurt his knees and back when he fell on an obstacle course in basic training, and he thinks his back disability is caused by compensating for his right knee when it buckles.

iv) The June 2011 statement from B. R.-S., the Veteran's ex spouse, a registered nurse. 

c) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

d) The examiner must provide an opinion as to whether the Veteran's low back disability began during active service, is related to any incident of service, or began within one year after discharge from active service, or was caused or aggravated by his service connected bilateral knee disability. 

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2) Return the Veteran's claims file to the examiner who conducted the September 2010 genitourinary examination to render an addendum opinion. If that examiner is no longer available, schedule the Veteran for a new VA genitourinary examination with an appropriate clinician. The purpose of the examination or addendum opinion is to determine whether the Veteran has a genitourinary disability that had its onset or was aggravated during active service, or is otherwise related to any incident of service. The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's November 1984 separation examination. 

ii) The report of the Veteran's September 2010 genitourinary examination.

iii) The June 2011 statement from B. R.-S., the Veteran's ex spouse, a registered nurse, wherein she stated that the Veteran had "slow stream and frequent urination" in service. 

c) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

d) The examiner must provide an opinion as to whether the Veteran's genitourinary disability began during active service, or is related to any incident of service. 

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



